Case 2:19-cv-00704-KD-B Document 3-1 Filed 09/27/19 Pageiof3 PagelD#: 74

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION
PERSONAL TOUCH BY J.R. RIVAS, INC. §
Plaintiff,
v. 2:19-cv-00704-KD-M
REDWOOD FIRE AND CASUALTY
INSURANCE COMPANY, §
Defendant. :

AFFIDAVIT IN SUPPORT OF MOTION TO REMAND

COMES NOW the undersigned, J. R. Rivas, owner of Personal Touch by J. R. Rivas, Inc.,
and respectfully files this Affidavit with the Court, submitting unto the Court as follows:

1. The undersigned is the owner of Personal Touch by J. R. Rivas, Inc.

2. Personal Touch by J. R. Rivas, Inc. has filed suit in the Marengo County Circuit
Court seeking damages from Redwood Fire and Casualty Insurance Company concerning a
worker’s compensation policy, said amount claimed being less than Seventy-Four Thousand
Five Hundred and No/100s ($74,500.00) Dollars.

3: The Plaintiff, acting by and through its owner, herein stipulates to this Honorable
Court that said amount claimed is less than Seventy-Four Thousand Five Hundred and No/100s
($74,500.00) Dollars, and Plaintiff acknowledges that the amount claimed is capped or limited to
said amount.

GIVEN under my hand and seal this, the 27" day of September, 2019.

Sa

IR. ghyse
Case 2:19-cv-00704-KD-B Document 3-1 Filed 09/27/19 Page 2of3 PagelD#: 75

STATE OF ALABAMA

MARENGO COUNTY

Before me, the undersigned authority in and for said county in said state, personally
appeared J. R. Rivas, who is known to me and who, after being by me first duly sworn, did depose
and state that the facts contained in the foregoing Affidavit are true and correct.

SWORN to and SUBSCRIBED to before me on this, the 27" day of September, 2019.

 

‘ AS ate a ag
seu ra *¢ % (Lon
CIA AGS NOTARY PUBLIC TONYA SCHROEDER
ae 4 = i 2} My Commission Expires: ANotary Public of Alabama
Xe C <8? My Commission Expires November 5, 2019
“tg Gp trsecest!
Case 2:19-cv-00704-KD-B Document 3-1

 

Filed 09/27/19

Page 30f3 PagelD #: 76

. ,
i oe
ae
at
wy kes
~ ar)

  

Peon pent tT

>

e

wre
ayia

ty,
